


Exhibit 10(y)

 

HEWLETT-PACKARD COMPANY 2000

EMPLOYEE STOCK PURCHASE PLAN

(Effective November 1, 2000)

(As amended August 16, 2000, March 29, 2001, and September 12, 2002)

 

 

1.  PURPOSE.

 

                The purpose of this Plan is to provide an opportunity for
Employees of Hewlett-Packard Company (the “Corporation”) and its Designated
Affiliates, to purchase Common Stock of the Corporation and thereby to have an
additional incentive to contribute to the prosperity of the Corporation. It is
the intention of the Corporation that the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended, although the Corporation makes no undertaking nor representation to
maintain such qualification.  In addition, this Plan document authorizes the
grant of options under a non-423 Plan which do not qualify under Section 423 of
the Code pursuant to rules, procedures or sub-plans adopted by the Board (or its
designate) designed to achieve desired tax or other objectives.

 

2.  DEFINITIONS.

 

                                                (a)           “Affiliate” shall
mean any (i) Subsidiary and (ii) any other entity other than the Corporation in
an unbroken chain of entities beginning with the Corporation if, at the time of
the granting of the option, each of the entities, other than the last entity in
the unbroken chain, owns or controls 50 percent or more of the total ownership
interest in one of the other entities in such chain.

 

                                                (b)           “Board” shall mean
the Board of Directors of the Corporation.

 

                                                (c)           “Code” shall mean
the Internal Revenue Code of 1986, of the USA, as amended. Any reference to a
section of the Code herein shall be a reference to any successor or amended
section of the Code.

 

                                                (d)           “Code Section 423
Plan” shall mean an employee stock purchase plan which is designed to meet the
requirements set forth in Code Section 423.

 

                                                (e)           “Committee” shall
mean the committee appointed by the Board in accordance with Section 14 of the
Plan.

 

                                                (f)            “Common Stock”
shall mean the Common Stock of the Corporation, or any stock into which such
Common Stock may be converted.

 

                                                (g)           “Compensation”
shall mean an Employee’s base cash compensation, commissions and shift premiums
paid on account of personal services rendered by the Employee to the Corporation
or a Designated Affiliate, but shall exclude payments for overtime, incentive
compensation, incentive payments and bonuses, with any modifications determined
by the Committee. The Committee shall have the authority to determine and
approve all forms of pay to be included in the definition of Compensation and
may change the definition on a prospective basis.

 

                                                (h)           “Corporation”
shall mean Hewlett-Packard Company, a Delaware corporation.

 

                                                (i)            “Designated
Affiliate” shall mean an Affiliate that has been designated by the Committee as
eligible to participate in the Plan with respect to its Employees.  In the event
the Designated Affiliate is not a Subsidiary, it shall be designated for
participation in the Non-423 Plan.

 

                                                (j)            “Employee” shall
mean an individual classified as an employee (within the meaning of Code
Section 3401(c) and the regulations thereunder) by the Corporation or a
Designated Affiliate on the Corporation’s or such Designated Affiliate’s payroll
records during the relevant participation period. Employees shall not include
individuals whose customary employment is for not more than five (5) months in
any calendar year (except those Employees in such category the exclusion of whom
is not permitted under applicable law) or individuals classified as independent
contractors.

 

                                                (k)           “Entry Date” shall
mean the first Trading Day of the Offering Period or, for new Participants, the
first Trading Day of their first Purchase Period.  In the event that the Fair
Market Value on the first Trading Day of a subsequent Purchase Period within an
Offering Period is less than the Fair Market Value on the Participant’s Entry
Date, the Participant’s Entry Date shall automatically be reset to the first
Trading Day of such subsequent Purchase Period within such

 

 

1

--------------------------------------------------------------------------------


 


Offering Period. The new Entry Date shall apply to such subsequent Purchase
Period and future Purchase Periods within such Offering Period.

 

                                                (l)            “Fair Market
Value” shall be the closing sales price for the Common Stock (or the closing
bid, if no sales were reported) as quoted on the New York Stock Exchange on the
date of determination if that date is a Trading Day, or if the date of
determination is not a Trading Day, the last market Trading Day prior to the
date of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable.

 

                                                (m)          “Non-423 Plan”
shall mean an employee stock purchase plan which does not meet the requirements
set forth in Code Section 423.

 

                                                (n)           “Offering Period”
shall mean the period of twenty-four (24) months during which an option granted
pursuant to the Plan may be exercised, commencing on the first Trading Day on or
after November 1, of every other year and terminating on the last Trading Day in
the period ending twenty-four (24) months later. The duration and timing of
Offering Periods may be changed or modified by the Committee.

 

                                                (o)           “Participant”
shall mean a participant in the Plan as described in Section 5 of the Plan.

 

                                                (p)           “Plan” shall mean
this Employee Stock Purchase Plan which includes: (i) a Code Section 423 Plan
and (ii) a Non-423 Plan.

 

                                                (q)           “Purchase Date”
shall mean the last Trading Day of each Purchase Period.

 

                                                (r)            “Purchase Period”
shall mean the period of six (6) months commencing after one Purchase Date and
ending with the next Purchase Date, except that the first Purchase Period shall
commence on the Plan’s effective date. Subsequent Purchase Periods, if any,
shall run consecutively after the termination of the preceding Purchase Period.

 

                                                (s)           “Purchase Price”
shall mean 85% of the Fair Market Value of a share of Common Stock on the Entry
Date or on the Purchase Date, whichever is lower; provided however, that the
Purchase Price may be adjusted by the Committee pursuant to Section 7.4.

 

                                                (t)            “Shareowner”
shall mean a record holder of shares entitled to vote shares of Common Stock
under the Corporation’s by-laws.

 

                                                (u)           “Subsidiary” shall
mean any corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation, as described in Code
Section 424(f).

 

                                                (v)           “Trading Day”
shall mean a day on which U.S. national stock exchanges and the NASDAQ System
are open for trading.

 

3.  ELIGIBILITY.

 

                Any Employee regularly employed on a full-time or part-time
(20 hours or more per week on a regular schedule) basis by the Corporation or by
any Designated Affiliate on an Entry Date shall be eligible to participate in
the Plan with respect to the Purchase Period commencing on such Entry Date,
provided that the Committee may establish administrative rules requiring that
employment commence some minimum period (e.g., one pay period) prior to an Entry
Date to be eligible to participate with respect to the Purchase Period beginning
on that Entry Date. The Committee may also determine that a designated group of
highly compensated Employees are ineligible to participate in the Plan so long
as the excluded category fits within the definition of “highly compensated
employee” in Code Section 414(q). No Employee may participate in the Plan if
immediately after an option is granted the Employee owns or is considered to own
(within the meaning of Code Section 424(d)) shares of stock, including stock
which the Employee may purchase by conversion of convertible securities or under
outstanding options granted by the Corporation, possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Corporation or of any of its Subsidiaries. All Employees who participate in the
Plan shall have the same rights and privileges under the Plan, except for
differences that may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided, however, that Employees participating in the
Non-423 Plan by means of rules, procedures or sub-plans adopted pursuant to
Section 15 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan. The Board may impose restrictions on
eligibility and participation of Employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.

 

 

2

--------------------------------------------------------------------------------


 

 

4.  OFFERING PERIODS.

 

                The Plan shall be implemented by consecutive Offering Periods
with a new Offering Period commencing on the first Trading Day on or after the
date twenty-four (24) months from the first date of the immediately preceding
Offering Period, or on such other date as the Committee shall determine, and
continuing thereafter for twenty-four (24) months or until terminated pursuant
to Section 13 hereof. The first Offering Period shall commence on November 1,
2000. The Committee shall have the authority to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without Shareowner approval if such change is announced at least five
(5) days prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

 

5.  PARTICIPATION.

 

                                                5.1           An Employee who is
eligible to participate in the Plan in accordance with Section 3 may become a
Participant by completing and submitting, on a date prescribed by the Committee
prior to an applicable Entry Date, a completed payroll deduction authorization
and Plan enrollment form provided by the Corporation or by following an
electronic or other enrollment process as prescribed by the Committee. An
eligible Employee may authorize payroll deductions at the rate of any whole
percentage of the Employee’s Compensation, not to exceed ten percent (10%) of
the Employee’s Compensation. All payroll deductions may be held by the
Corporation and commingled with its other corporate funds where administratively
appropriate. No interest shall be paid or credited to the Participant with
respect to such payroll deductions. The Corporation shall maintain a separate
bookkeeping account for each Participant under the Plan and the amount of each
Participant’s payroll deductions shall be credited to such account. A
Participant may not make any additional payments into such account.

 

                                                5.2           Under procedures
established by the Committee, a Participant may withdraw from the Plan during a
Purchase Period, by completing and filing a new payroll deduction authorization
and Plan enrollment form with the Corporation or by following electronic or
other procedures prescribed by the Committee, prior to the fifth business day
preceding the Purchase Date. If a Participant withdraws from the Plan during a
Purchase Period, his or her accumulated payroll deductions will be refunded to
the Participant without interest. The Committee may establish rules limiting the
frequency with which Participants may withdraw and re-enroll in the Plan and may
impose a waiting period on Participants wishing to re-enroll following
withdrawal.

 

                                                5.3           A Participant may
change his or her rate of contribution through payroll deductions at any time by
filing a new payroll deduction authorization and Plan enrollment form or by
following electronic or other procedures prescribed by the Committee. If a
Participant has not followed such procedures to change the rate of contribution,
the rate of contribution shall continue at the originally elected rate
throughout the Purchase Period and future Purchase Periods (including Purchase
Periods of subsequent Offering Periods). In accordance with Section 423(b)(8) of
the Code, the Committee may reduce a Participant’s payroll deductions to zero
percent (0%) at any time during a Purchase Period.

 

6.  TERMINATION OF EMPLOYMENT.

 

                In the event any Participant terminates employment with the
Corporation or any of its Designated Affiliates for any reason (including death)
prior to the expiration of a Purchase Period, the Participant’s participation in
the Plan shall terminate and all amounts credited to the Participant’s account
shall be paid to the Participant or, in the case of death, to the Participant’s
heirs or estate, without interest. Whether a termination of employment has
occurred shall be determined by the Committee. The Committee may also establish
rules regarding when leaves of absence or changes of employment status will be
considered to be a termination of employment, including rules regarding transfer
of employment among Designated Affiliates, Affiliates and the Corporation, and
the Committee may establish termination-of-employment procedures for this Plan
that are independent of similar rules established under other benefit plans of
the Corporation and its Affiliates.

 

7.  OFFERING.

 

                                                7.1           Subject to
adjustment as set forth in Section 10, the maximum number of shares of Common
Stock, which may be issued pursuant to the Plan, shall be one hundred million
(100,000,000). If, on a given Purchase Date, the number of shares with respect
to which options are to be exercised exceeds the number of shares then available
under the Plan, the Corporation shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable.

 

                                                7.2           Each Purchase
Period shall be determined by the Committee. Unless otherwise determined by the
Committee, the Plan will operate with successive six (6) month Purchase Periods
commencing at the beginning of each fiscal year half (November 1 and May 1). The
Committee shall have the power to change the duration of future Purchase
Periods, without Shareowner approval, and without regard to the expectations of
any Participants.

 

 

3

--------------------------------------------------------------------------------


 

 

                                                7.3           Each eligible
Employee who has elected to participate as provided in Section 5.1 shall be
granted an option to purchase that number of whole shares of Common Stock (not
to exceed 5,000 shares, subject to adjustment under Section 10 of the Plan)
which may be purchased with the payroll deductions accumulated on behalf of such
Employee during each Purchase Period at the purchase price specified in
Section 7.4 below, subject to the additional limitation that no Employee shall
be granted an option to purchase Common Stock under the Plan at a rate which
exceeds U.S. twenty-five thousand dollars (U.S. $25,000) of the Fair Market
Value of such Common Stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.  For
purposes of the Plan, an option is “granted” on a Participant’s Entry Date. In
the event of a new Entry Date as contemplated by Section 2(i), such option will
be “granted” on such new Entry Date. An option will expire upon the earlier to
occur of (i) the termination of a Participant’s participation in the Plan; (ii)
the grant of an option to such Participant on a new Entry Date within an
Offering Period; or (iii) the termination of an Offering Period. This section
shall be interpreted so as to comply with Code Section 423(b)(8).

 

                                                7.4           The purchase price
under each option shall be the lower of: (i) a percentage (not less than
eighty-five percent (85%)) established by the Committee (“Designated
Percentage”) of the Fair Market Value of the Common Stock on the Entry Date on
which an option is granted, or (ii) the Designated Percentage of the Fair Market
Value on the Purchase Date on which the Common Stock is purchased. The Committee
may change the Designated Percentage with respect to any future Offering Period,
but not below eighty-five percent (85%), and the Committee may determine with
respect to any prospective Offering Period that the option price shall be the
Designated Percentage of the Fair Market Value of the Common Stock on the
Purchase Date.

 

8.  PURCHASE OF STOCK.

 

                Upon the expiration of each Purchase Period, a Participant’s
option shall be exercised automatically for the purchase of that number of whole
shares of Common Stock which the accumulated payroll deductions credited to the
Participant’s account at that time shall purchase at the applicable price
specified in Section 7.4. Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance which the
Corporation or its Designated Affiliate is required by law or regulation of any
governmental authority to withhold. Each Participant, however, shall be
responsible for payment of all individual tax liabilities arising under the
Plan.

 

9.  PAYMENT AND DELIVERY.

 

                As soon as practicable after the exercise of an option, the
Corporation shall deliver to the Participant a record of the Common Stock
purchased and the balance of any amount of payroll deductions credited to the
Participant’s account not used for the purchase, except as specified below. The
Committee may permit or require that shares be deposited directly with a broker
designated by the Committee or to a designated agent of the Corporation, and the
Committee may utilize electronic or automated methods of share transfer. The
Committee may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares. The Corporation shall
retain the amount of payroll deductions used to purchase Common Stock as full
payment for the Common Stock and the Common Stock shall then be fully paid and
non-assessable. No Participant shall have any voting, dividend, or other
Shareowner rights with respect to shares subject to any option granted under the
Plan until the shares subject to the option have been purchased and delivered to
the Participant as provided in this Section 9.

 

10.  RECAPITALIZATION.

 

                If after the grant of an option, but prior to the purchase of
Common Stock under the option, there is any increase or decrease in the number
of outstanding shares of Common Stock because of a stock split, stock dividend,
combination or recapitalization of shares subject to options, the number of
shares to be purchased pursuant to an option, the price per share of Common
Stock covered by an option and the maximum number of shares specified in
Section 7.1 may be appropriately adjusted by the Board, and the Board shall take
any further actions which, in the exercise of its discretion, may be necessary
or appropriate under the circumstances.

 

                The Board’s determinations under this Section 10 shall be
conclusive and binding on all parties.

 

11.  MERGER, LIQUIDATION, OTHER CORPORATION TRANSACTIONS.

 

                In the event of the proposed liquidation or dissolution of the
Corporation, the Offering Period will terminate immediately prior to the
consummation of such proposed transaction, unless otherwise provided by the
Board in its sole discretion, and all outstanding options shall automatically
terminate and the amounts of all payroll deductions will be refunded without
interest to the Participants.

 

                In the event of a proposed sale of all or substantially all of
the assets of the Corporation, or the merger or consolidation of the Corporation
with or into another corporation, then in the sole discretion of the Board,
(1) each option shall be assumed or an equivalent

 

 

4

--------------------------------------------------------------------------------


 

option shall be substituted by the successor corporation or parent or subsidiary
of such successor corporation, (2) a date established by the Board on or before
the date of consummation of such merger, consolidation or sale shall be treated
as a Purchase Date, and all outstanding options shall be exercised on such date,
or (3) all outstanding options shall terminate and the accumulated payroll
deductions will be refunded without interest to the Participants.

 

12.  TRANSFERABILITY.

 

                Options granted to Participants may not be voluntarily or
involuntarily assigned, transferred, pledged, or otherwise disposed of in any
way, and any attempted assignment, transfer, pledge, or other disposition shall
be null and void and without effect. If a Participant in any manner attempts to
transfer, assign or otherwise encumber his or her rights or interests under the
Plan, other than as permitted by the Code, such act shall be treated as an
election by the Participant to discontinue participation in the Plan pursuant to
Section 5.2.

 

13.  AMENDMENT OR TERMINATION OF THE PLAN.

 

13.1                                          The Plan shall continue until
November 1, 2010 unless otherwise terminated in accordance with Section 13.2.

 

13.2                                          The Board may, in its sole
discretion, insofar as permitted by law, terminate or suspend the Plan, or
revise or amend it in any respect whatsoever, except that, without approval of
the Shareowners, no such revision or amendment shall increase the number of
shares subject to the Plan, other than an adjustment under Section 10 of the
Plan.

 

14.  ADMINISTRATION.

 

                The Board shall appoint a Committee consisting of at least two
members who will serve for such period of time as the Board may specify and whom
the Board may remove at any time. The Committee will have the authority and
responsibility for the day-to-day administration of the Plan, the authority and
responsibility specifically provided in this Plan and any additional duty,
responsibility and authority delegated to the Committee by the Board, which may
include any of the functions assigned to the Board in this Plan. The Committee
may delegate to one or more individuals the day-to-day administration of the
Plan. The Committee shall have full power and authority to promulgate any
rules and regulations which it deems necessary for the proper administration of
the Plan, to interpret the provisions and supervise the administration of the
Plan, to make factual determinations relevant to Plan entitlements and to take
all action in connection with administration of the Plan as it deems necessary
or advisable, consistent with the delegation from the Board. Decisions of the
Board and the Committee shall be final and binding upon all participants. Any
decision reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it had been made at a meeting of the
Committee duly held. The Corporation shall pay all expenses incurred in the
administration of the Plan. No Board or Committee member shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted hereunder.

 

15.  COMMITTEE RULES FOR FOREIGN JURISDICTIONS AND THE NON-423 PLAN.

 

15.1                           The Committee may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures.  Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local legal requirements.

 

15.2                           The Committee may also adopt rules, procedures or
sub-plans applicable to particular Affiliates or locations, which rules,
procedures or sub-plans may be designed to be outside the scope of Code Section
423.  The terms of such rules, procedures or sub-plans may take precedence over
other provisions of this Plan, with the exception of Section 7.1, but unless
otherwise expressly superseded by the terms of such rule, procedure or sub-plan,
the provisions of this Plan shall govern the operation of the Plan.  To the
extent inconsistent with the requirements of Code Section 423, such rules,
procedures or sub-plans shall be considered part of the non-423 Plan, and the
options granted thereunder shall not be considered to comply with Section 423.

 

16.  SECURITIES LAWS REQUIREMENTS.

 

                The Corporation shall not be under any obligation to issue
Common Stock upon the exercise of any option unless and until the Corporation
has determined that: (i) it and the Participant have taken all actions required
to register the Common Stock under the Securities Act of 1933, or to perfect an
exemption from the registration requirements thereof; (ii) any applicable
listing requirement of any stock exchange on which the Common Stock is listed
has been satisfied; and (iii) all other applicable provisions of state, federal
and applicable foreign law have been satisfied.

 

 

5

--------------------------------------------------------------------------------


 

 

17.  GOVERNMENTAL REGULATIONS.

 

                This Plan and the Corporation’s obligation to sell and deliver
shares of its stock under the Plan shall be subject to the approval of any
governmental authority required in connection with the Plan or the
authorization, issuance, sale, or delivery of stock hereunder.

 

18.  NO ENLARGEMENT OF EMPLOYEE RIGHTS.

 

                Nothing contained in this Plan shall be deemed to give any
Employee the right to be retained in the employ of the Corporation or any
Designated Affiliate or to interfere with the right of the Corporation or
Designated Affiliate to discharge any Employee at any time.

 

19.  GOVERNING LAW.

 

                This Plan shall be governed by Delaware law, without regard to
that State’s choice of law rules.

 

20.  EFFECTIVE DATE.

 

                This Plan shall be effective November 1, 2000, subject to
approval of the Shareowners of the Corporation within 12 months before or after
its adoption by the Board.

 

21.  REPORTS.

 

                Individual accounts shall be maintained for each Participant in
the Plan. Statements of account shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

 

22.  DESIGNATION OF BENEFICIARY FOR OWNED SHARES.

 

                With respect to shares of Common Stock purchased by the
Participant pursuant to the Plan and held in an account maintained by the
Corporation or its assignee on the Participant’s behalf, the Participant may be
permitted to file a written designation of beneficiary. The Participant may
change such designation of beneficiary at any time by written notice. Subject to
local legal requirements, in the event of a Participant’s death, the Corporation
or its assignee shall deliver such shares of Common Stock to the designated
beneficiary.

 

                Subject to local law, in the event of the death of a Participant
and in the absence of a beneficiary validly designated who is living at the time
of such Participant’s death, the Corporation shall deliver such shares of Common
Stock to the executor or administrator of the estate of the Participant, or if
no such executor or administrator has been appointed (to the knowledge of the
Corporation), the Corporation in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock to the spouse, dependent or
relative of the Participant, or if no spouse, dependent or relative is known to
the Corporation, then to such other person as the Corporation may determine.

 

 

 

6

--------------------------------------------------------------------------------

